IN THE SUPREME COURT OF IOWA
                             No. 116 / 08–0376

                         Filed October 3, 2008


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

JAMES P. PIAZZA, SR.,

      Appellant.



      On appeal from the report of the Grievance Commission.



      Respondent appeals Grievance Commission report in disciplinary

proceeding    recommending        public   reprimand.     ATTORNEY

REPRIMANDED.



      Michael J. Carroll of Babich, Goldman, Cashatt & Renzo, P.C.,

Des Moines, for appellant.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

appellee.
                                       2

PER CURIAM.

      This matter comes before the court on the report of a division of

the Grievance Commission of the Supreme Court of Iowa. See Iowa Ct.

R. 35.10. The Iowa Supreme Court Attorney Disciplinary Board alleged

the respondent, James P. Piazza, Sr., violated ethical rules by collecting

an illegal fee, failing to preserve the identity of funds of a client, failing to

maintain the required books and records, and engaging in misconduct in

his representation of a client. The Grievance Commission found Piazza

violated the Iowa Code of Professional Responsibility for Lawyers by

failing to deposit the client’s money into an interest-bearing trust

account and by failing to provide a contemporaneous accounting to the

client when that money was withdrawn. The Commission recommends

the imposition of a public reprimand. Upon our respectful consideration

of the findings of fact, conclusions of law, and recommendation of the

Commission, we find the respondent committed several of the charged

ethical violations and agree a public reprimand is warranted.

      I. Standard of Review.

      Our review of attorney disciplinary proceedings is de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 815

(Iowa 2007). The Commission’s findings and recommendations are given

respectful consideration, but we are not bound by them. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Isaacson, 750 N.W.2d 104, 106 (Iowa 2008).

The Board has the burden of proving attorney misconduct by a

convincing preponderance of the evidence.            Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Conrad, 723 N.W.2d 791, 792 (Iowa 2006).

      This burden is less than proof beyond a reasonable doubt,
      but more than the preponderance standard required in the
      usual civil case. Once misconduct is proven, we “may
                                           3
       impose a lesser or greater sanction than the discipline
       recommended by the grievance commission.”

Id. (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lett, 674

N.W.2d 139, 142 (Iowa 2004)).

       II. Factual Background and Prior Proceedings.

       A. Alberto-Portillo Criminal Matter.            On September 28, 2004,

the State of Iowa arrested and charged Noe Alberto-Portillo with

conspiracy        to      deliver      methamphetamine,          distribution      of

methamphetamine, and failure to affix a tax stamp. The following day,

Piazza, an experienced criminal defense attorney, was contacted by

Alberto-Portillo’s brother-in-law, Julio Cordoba, about representing

Alberto-Portillo. After a consultation with Cordoba, Piazza agreed to the

representation.        Piazza told Cordoba that he would represent Alberto-

Portillo for $7500 if the case stayed in state court, but if the case was

transferred to federal court, his fee would be $15,000. Piazza explained

the complexity of a federal case warranted the higher fee and that, based

on the nature of the charges and Alberto-Portillo’s immigration status,

the likelihood of transfer to federal court was high. The agreement was

not reduced to writing.

       Late in the day on Friday, October 1, Cordoba returned to Piazza’s

office with a woman named Maria Portillo.1                   Maria gave Piazza’s

receptionist $5000 in cash toward Piazza’s fee.              The money was not

deposited into Piazza’s client trust account, but was locked in a desk

drawer for safekeeping over the weekend. Piazza was aware on October 1

the $5000 had been paid. He admits he had constructive possession of

the money at that time.             After the payment was made, Piazza spent

several hours in conference with Alberto-Portillo’s relatives.

       1Maria’s   exact relationship to Alberto-Portillo is uncertain, although she is
believed to be his sister-in-law.
                                       4

       Over the weekend, Piazza, who had yet to meet his client or review

any trial information or indictment, conducted extensive research to

prepare for Alberto-Portillo’s preliminary hearing scheduled for October

8. Piazza compiled “the potential anticipated law of the case” concerning

conspiracy, entrapment, alibi, and evidentiary issues. He also prepared

cross-examination     questions   of       the   Department   of   Criminal

Investigations (DCI) agent, even though he was aware that preliminary

hearings are generally “very pro forma,” and the State is only required to

“make out a minimal prima facie case.”

       On Monday, October 4, Piazza returned to his office where he

retrieved the $5000 payment. Believing he had earned all of the $5000

over the weekend, having worked twenty hours at $250/hour, the

respondent deposited $4200 in his office bank account and withheld

$800 for various personal expenses.

       At the preliminary hearing on October 8, Piazza was informed the

state charges would be dismissed and the United States was preparing to

indict Alberto-Portillo. As a result, the defendant and Piazza waived the

preliminary hearing. Over the next few weeks, Piazza continued to work

on his client’s case. During this time, DCI agents presented Piazza with

evidence that supported his client’s involvement in the alleged drug

activity.

       On October 27, Maria returned to Piazza’s office with another

$2500 in cash.      Piazza, believing this amount too had been already

earned, took possession of the money and did not deposit it in his client

trust account. He also reminded Maria the fee agreement for a federal

case was $15,000.     When Maria objected, Piazza verbally modified the

agreement to $7500, an amount which he claimed had already been

totally earned.
                                       5

       On November 2, the United States filed a two-count indictment

against Alberto-Portillo, charging him with conspiracy to distribute

methamphetamine and distribution of methamphetamine.                   Piazza

continued to represent Alberto-Portillo on the federal charges, meeting

with him on several occasions, reviewing evidence, and attempting

negotiations with the United States District Attorney, until Alberto-

Portillo,   dissatisfied   with   Piazza’s   representation,   requested   his

withdrawal from the case on April 16, 2005. The request was granted on

April 22. Alberto-Portillo eventually entered into a plea agreement and

pled guilty to reduced charges.

       On April 21, Alberto-Portillo filed a complaint with the Iowa

Supreme Court Board of Professional Ethics and Conduct, appellee’s

predecessor.      In addition, Alberto-Portillo filed a request for fee

arbitration with the Polk County Fee Arbitration Board. After a hearing

on that matter, the Fee Arbitration Board determined Piazza had earned

the $7500 paid to him for his representation of Alberto-Portillo.

       In his initial response to the Disciplinary Board, Piazza explained

the steps he had undertaken in representing Alberto-Portillo as well as

the fee arrangement to which the parties agreed. He maintained the fee

he received from Alberto-Portillo’s family was earned by him “through

preparation for trial, including law research, final argument preparations

. . ., evaluation of federal evidence, several conferences with the U.S.

Attorney, payments to interpreters, meeting with [Alberto-Portillo’s] new

attorney and sharing information and strategies for trial preparation, and

. . . meetings with [Alberto-Portillo’s] family.”

       On October 18, the Disciplinary Board requested additional

information from Piazza including proof the $7500 fee had been placed in

Piazza’s client trust account and proof of the accounting provided to
                                      6

Alberto-Portillo.    In his response, Piazza reiterated the work he had

performed on his client’s case after receiving each fee installment. He

stated he deposited the money in his office account because he believed

the money had been earned by the time he had an opportunity to deposit

it or, in the case of the second installment, by the time it was received.

      Piazza did not provide an accounting for his services until Maria

asked for one on December 15, 2005. On December 21, Piazza provided

to Maria a statement of “Professional Services” in the Alberto-Portillo

criminal   matter.      The   statement   contains   little   detail   and   no

documentation of the hours spent by Piazza on the defendant’s behalf.

Later, Piazza added handwritten notations to the statement provided to

the Disciplinary Board regarding the number of hours spent each day on

Alberto-Portillo’s representation.

      B. Disciplinary Board’s Complaint.         The Board filed its formal

complaint against Piazza on September 18, 2007. In its complaint, the

Board alleged Piazza’s failure to deposit the fee payments in his client

trust account and failure to provide an accounting to Alberto-Portillo

constituted violations of Iowa Code of Professional Responsibility DR 1–

102(A)(4) (“A lawyer shall not . . . [e]ngage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.”); DR 1–102(A)(5) (“A

lawyer shall not . . . [e]ngage in conduct that is prejudicial to the

administration of justice.”); DR 1–102(A)(6) (“A lawyer shall not . . .

[e]ngage in any other conduct that adversely reflects on the fitness to

practice law.”); DR 2–106(A) (“A lawyer shall not enter into an agreement

for, charge, or collect an illegal or clearly excessive fee.”); DR 7–102(A)(8)

(“In the representation of a client, a lawyer shall not . . . [k]nowingly

engage in conduct contrary to a disciplinary rule.”); DR 9–102(A) (“All

funds of clients paid to a lawyer . . . including advances for costs and
                                        7

expenses, except retainer fees paid on a regular and continuing basis,

shall be deposited in one or more identifiable interest-bearing trust

accounts maintained as set forth in DR 9–102(C).”); DR 9–102(B)(3) (“A

lawyer shall . . . [m]aintain complete records of all funds, securities, and

other properties of a client coming into the possession of the lawyer and

render appropriate accounts to the client regarding them.”); and DR 9–

103(A) (“Every lawyer engaged in the private practice of law shall

maintain or cause to be maintained on a current basis books and

records sufficient to demonstrate compliance with DR 9–102.”).

      C. Grievance Commission Findings and Conclusions.                    A

hearing was held before a division of the Grievance Commission on

January 29, 2008. Raymond Rosenberg, a licensed Iowa attorney, and

the respondent testified on the respondent’s behalf. Rosenberg testified

to his opinion of the respondent as a competent, experienced attorney of

good character.    The respondent, in his testimony, acknowledged the

application of Iowa Supreme Court Board of Professional Ethics & Conduct

v. Apland, 577 N.W.2d 50 (Iowa 1998), to the documentation of funds

received and further testified he has since changed his office practices to

conform with this ethical obligation.

      Based on the evidence presented and the arguments made, the

Commission concluded the respondent’s failure to deposit his client’s fee

payments into his client trust account and failure to provide a

contemporaneous accounting to the client upon his depositing of the fees

into his office account constituted ethical infractions in violation of DR 9–

102(A) and DR 9–102(B)(3). The Commission further concluded a public

reprimand was warranted.

      D. Appeal.     Piazza has appealed the recommendation of the

Commission.    See Iowa Ct. R. 35.11 (allowing for an appeal from the
                                     8

report filed by the Commission). The respondent asserts that, because

he had earned the entire fee by the time of his first opportunity to deposit

it, his failure to deposit the fee into his client trust account was not a

violation of DR 9–102(A) (requiring lawyer to deposit all client funds

including advances in an identifiable interest-bearing trust account).

Because the fee had been earned, Piazza asserts, it would have been a

violation of the ethical rule to place it in the client trust account. See

Apland, 577 N.W.2d at 55 (discussing whether an attorney was required

to deposit a flat fee or advance fee payment in a trust account and

noting: “The basic question is: Whose money is it? If it’s the client’s

money, in whole or in part, it is subject to the trust account

requirements. If it is the lawyer’s money, placing it into a trust account

would violate the anti-commingling rule.”).    Moreover, because he was

not required to place the advance fee in his trust account, he argues, he

was also not required to provide a contemporaneous accounting at the

time of the transfer to his general account.         Notwithstanding this

argument, Piazza states he now believes a contemporaneous accounting

is a good practice, and he routinely provides such accountings to his

clients prior to being asked to do so. Based upon these facts and this

analysis, Piazza asserts the Board has failed to show any ethical

violations by a convincing preponderance of the evidence, and therefore,

no sanction, other than an admonition to follow the requirements of

Apland to reduce the fee agreement to a writing, is warranted.

      The Board disputes Piazza’s interpretation of the law regarding

advance fee payments.     It asserts, since at least 1997, the court has

repeatedly held that DR 9–102 requires all advance fee payments to be

placed in client trust accounts and requires attorneys to provide a

contemporaneous accounting to their client of the services provided and
                                     9

the fees earned when client funds are transferred into their general office

accounts. The Board contends a careful analysis of the disciplinary rules

and the pertinent case law establishes Piazza violated DR 1–102(A),

DR 2–106(A), DR 9–102(A), DR 9–102(B)(3), and DR 9–103(A).

      III. Ethical Violations.

      A. Governing     Principles.       The Commission concluded the

respondent had violated DR 9–102(A) and DR 9–102(B)(3). In pertinent

part, DR 9–102 provides:

            (A) All funds of clients paid to a lawyer or law firm,
      including advances for costs and expenses, except retainer
      fees paid on a regular and continuing basis, shall be
      deposited in one or more identifiable interest-bearing trust
      accounts maintained as set forth in DR 9–102(C). . . . No
      funds belonging to the lawyer or law firm shall be deposited
      in trust accounts except as follows:
             ....
             (2) Funds belonging in part to a client and in part
      presently or potentially to the lawyer or law firm must be
      deposited therein, but the portion belonging to the lawyer or
      law firm may be withdrawn when due unless the right of the
      lawyer or law firm to receive it is disputed by the client, in
      which event the disputed portion shall not be withdrawn
      until the dispute is finally resolved.
             (B) A lawyer shall:
             ....
            (3) Maintain complete records of all funds, securities,
      and other properties of a client coming into the possession of
      the lawyer and render appropriate account to the client
      regarding them.

      We begin our analysis by determining the type of fee involved in

this case.   In Apland, we discussed the difference between a “general

retainer” and a “special retainer.” We noted that a general retainer “is a

fee for agreeing to make legal services available when needed during a

specified time period.”   Apland, 577 N.W.2d at 54.     It is a form of an

option contract and “the fee is earned by the attorney when paid
                                     10

regardless of whether or not he actually performs any services for the

client.” Id. Therefore, a general retainer cannot be deposited in a trust

account. Id. at 55 (“If it is the lawyer’s money, placing it into a trust

account would violate the anti-commingling rule.”).

      In contrast, “[a] special retainer covers payment of funds for a

specific service.   If the client and the attorney agree that the attorney

shall receive the special retainer payment in advance of performing the

services, then the payment is commonly referred to as an ‘advance fee

payment.’ ” Id. “[F]ee advances are not earned when paid, and therefore

must be deposited into the trust account.” Id. (emphasis added). Such

“[f]unds remain the property of the client until the attorney earns them.”

Id. at 56; accord Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kadenge, 706

N.W.2d 403, 408 (Iowa 2005) (“all advance fee payments other than

general retainer fee payments are refundable and must be placed in a

client trust account”). These requirements are incorporated in the new

Iowa Rules of Professional Conduct and the client trust account rules.

See Iowa R. of Prof’l Conduct 32:1.15(c) (“A lawyer shall deposit in a

client trust account legal fees and expenses that have been paid in

advance, to be withdrawn by the lawyer only as fees are earned or

expenses incurred.”); Iowa Ct. R. 45.7(1), (3) (defining advance fees and

requiring deposit of advance fee into the client trust account).

      There are several strong policy reasons behind these requirements.

      This approach (1) “preserve[s] the client’s property from the
      reach of the lawyer’s creditors,” (2) “preserve[s] the client’s
      property from possible misappropriation by the lawyer,” and
      (3) “enable[s] the client to realistically dispute a fee where the
      funds are already in the lawyer’s possession by disallowing a
      self-help resolution by the lawyer and instead preserving the
      disputed funds intact until the dispute is resolved.”
                                     11

Apland, 577 N.W.2d at 56 (quoting Lester Brickman, The Advance Fee

Payment Dilemma:        Should Payments Be Deposited to the Client Trust

Account or to the General Office Account?, 10 Cardozo L. Rev. 647, 667

(1989)).

      The third policy consideration is further supported by DR 9–

102(B)(3), which we determined requires “that lawyers accepting advance

fee payments must notify their clients in writing of the time, amount, and

purpose of any withdrawal of the fee together with a complete

accounting.” Id. at 59; accord Iowa Ct. R. 45.7(4) (same); see also Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Herrera, 560 N.W.2d 592,

594 (Iowa 1997) (“An attorney may not, in the absence of express

direction by the client, withdraw funds from the trust account in order to

pay attorney fees.”).

      In addition, the Apland court discussed the concept of a “flat fee.”

A flat fee “ ‘embraces all work to be done, whether it be relatively simple

and of short duration, or complex and protracted.’ ” Apland, 577 N.W.2d

at 56 (quoting ABA Comm. on Ethics and Professional Responsibility,

Informal Op. 1389 (1977)); accord Iowa Ct. R. 45.10(1) (defining flat fee).

A flat fee is “nothing more than an advance fee payment which . . . must

be deposited in a client trust account.”     Apland, 577 N.W.2d at 56;

accord Iowa Ct. R. 45.10(2); Kadenge, 706 N.W.2d at 408 (special

retainers and flat fees paid in advance must be maintained in a trust

account until the fee has been earned). “[P]resuming the flat fee is fair,

the attorney is entitled to the entire amount when he or she completes

the necessary services.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Sullins, 648 N.W.2d 127, 134 (Iowa 2002) (emphasis added). This rule,

however, does not prohibit discharge or withdrawal of an attorney from a

case involving a flat fee payment prior to the case’s completion. In those
                                    12

instances, the refundable portion of the fee, if any, depends upon

whether the fee was reasonable for all of the services performed prior to

the attorney’s discharge or withdrawal.      Apland, 577 N.W.2d at 58;

accord Iowa Ct. R. 45.10(3).

      B. Application to Facts.        There is no dispute that the fee

arrangement in this case involved a flat fee.      Although there was no

written contract, the evidence establishes Piazza agreed to provide a

defense to Alberto-Portillo in state or federal court for a set amount of

money regardless of whether the work was short and simple or complex

and protracted. See Apland, 577 N.W.2d at 56. Therefore, the $5000

payment constituted an advance fee that had to be deposited in Piazza’s

client trust account. See id. at 55–56 (stating a flat fee is an advance fee

and requiring all advance fees to be placed in client trust account);

accord Kadenge, 706 N.W.2d at 408 (same); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Frerichs, 671 N.W.2d 470, 477 (Iowa 2003) (“As

a special retainer, the advance fee must be placed in a client trust

account and withdrawn only for completed services.”).

      The respondent contends it would have been improper for him to

deposit a fee he had already earned in his trust account. This argument

overlooks the fact that it is the nature of the fee that controls its

disposition.

      An advance fee, by definition, constitutes a fee paid in advance of

services to be rendered and must be deposited in a client trust account.

See Apland, 577 N.W.2d at 56; Kadenge, 706 N.W.2d at 408; accord Iowa

Ct. R. 45.7(3). At the time the initial payment was received by Piazza, no

fee had been earned.    Piazza cannot rely upon his own determination

that he had earned the advance fee by the time an opportune moment

came to deposit the fee.        Nor can he ignore this court’s prior
                                         13

determination that a flat fee is an advance fee that is earned when the

services are completed and therefore requires deposit in a client trust

account coupled with a contemporaneous accounting to the client prior

to withdrawal of such fees from the trust account. See Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Kennedy, 684 N.W.2d 256, 260 (Iowa

2004) (“Until services are complete, it is possible that at least a portion of

the [flat] fee ‘would need to be refunded to the client in the event the

attorney-client relationship is terminated before the services were

rendered.’ ” (quoting Frerichs, 671 N.W.2d at 476)); Alec Rothrock, The

Forgotten Flat Fee: Whose Money Is It and Where Should It Be Deposited?,

1 Fla. Coastal L.J. 293, 348 (1999) (“Since flat fees are always subject to

refund,   they    are   not   ‘earned’    until   corresponding   services   are

performed.”) [hereinafter “Rothrock”]. As we have previously noted, “[w]e

think such a rule not only protects lawyers from potentially unethical

conduct, but it also protects the client’s interests.” Apland, 577 N.W.2d

at 59.    Attorneys may, however, set in the fee agreement “reasonable

milestones when their interest in portions of the fee becomes fixed, such

that they may . . . withdraw a corresponding amount of fees from the

trust account.”     Rothrock, 1 Fla. Coastal L.J. at 355; accord Alec

Rothrock, On Retainers, Flat Fees, and Commingling, 26 Colo. Law. 83,

84 (1997) (“[F]lat fees . . . should start out in a trust account but must be

transferred to the operating account as they are earned, with reasonable

promptness.”); see Iowa R. of Prof’l Conduct 32:1.15(c) (“A lawyer shall

deposit in a client trust account legal fees and expenses that have been

paid in advance, to be withdrawn by the lawyer only as fees are earned or

expenses incurred.”). There is no evidence of such an agreement here.

      Based upon the above analysis, we conclude the Board has

established, by a convincing preponderance of the evidence, the
                                           14

respondent violated DR 9–102(A) (failing to put client funds in trust

account) and DR 9–102(B)(3) (failing to render an accounting to client).

Because Piazza failed to comply with DR 9–102, he necessarily has

violated DR 9–103(A), requiring an attorney to maintain books and

records sufficient to demonstrate compliance with DR 9–102.                     We now

turn to the other rules the Board contends the respondent violated.

       Iowa Code of Professional Responsibility DR 1–102(A) provides that

“a lawyer shall not . . . engage in conduct involving dishonesty, fraud,

deceit or misrepresentation . . . ; engage in conduct that is prejudicial to

the administration of justice; [or] engage in any other conduct that

adversely reflects on the fitness to practice law.”              Iowa Code of Prof’l

Responsibility DR 1–102(A)(4), (5), and (6). We have previously held that

failure to place advance fee payments in a client trust account

constitutes a violation of these rules. See Kadenge, 706 N.W.2d at 408

(“We have made abundantly clear a lawyer ‘misappropriates client funds

in violation of DR 1–102(A)(3), (4), (5), and (6) when special retainers and

flat fees paid in advance are treated as money belonging to the lawyer

and not maintained in a trust account until the fee has been earned.’ ”

(quoting Frerichs, 671 N.W.2d at 475)).             Under the flat fee agreement

between Piazza and Alberto-Portillo, Piazza was not entitled to a fee until

his work was completed.           We conclude, therefore, that the Board has

established, by a convincing preponderance of the evidence, that Piazza

deposited unearned fees in his office account in violation of DR 1–

102(A)(4), (5), and (6).2

       2The  Board also contends Piazza violated DR 2–106(A) (a lawyer shall not enter
into an agreement for, charge, or collect an illegal or clearly excessive fee). The Fee
Arbitration Board determined Piazza “had earned every bit of [his] fee” and was, in fact,
entitled to more. In the face of this determination, the Board fails to explain clearly in
its brief how Piazza violated DR 2–106(A). Therefore, we conclude the Board has waived
this argument.
                                       15

         IV. Sanction.

         “There is no standard sanction for a particular type of misconduct,

and though prior cases can be instructive, we ultimately determine an

appropriate sanction based on the particular circumstances of each

case.”     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d

437, 443 (Iowa 2007).

         In fashioning an appropriate sanction, we consider the
         nature of the violations, the attorney’s fitness to continue in
         the practice of law, the protection of society from those unfit
         to practice law, the need to uphold public confidence in the
         justice system, deterrence, maintenance of the reputation of
         the bar as a whole, and any aggravating or mitigating
         circumstances.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland, 748 N.W.2d 498, 502

(Iowa 2008).     Specific facts and circumstances, including instances of

past disciplinary problems, often determine the discipline imposed. Id.

         As we have discussed, we conclude the Board has proven by a

convincing preponderance of the evidence violations of DR 1–102(A),

DR 9–102, and DR 9–103(A).         The essence of the respondent’s ethical

violations is his failure to properly deposit and account for advance fees

and the premature taking of a flat fee.
         In the past, the sanctions for similar violations have ranged from a

public reprimand, see Herrera, 560 N.W.2d at 595, to suspension, see

Earley, 729 N.W.2d at 444, to revocation, see Iowa Supreme Ct. Att’y

Disciplinary Bd. v. D’Angelo, 710 N.W.2d 226, 236–37 (Iowa 2006). In

those cases warranting more serious discipline, additional violations or

other aggravating circumstances were present. See Earley, 729 N.W.2d

at 443–44 (neglect resulting in harm to clients, failure to return client’s

property, trust account violations, and prior reprimand warranted four-

month suspension); D’Angelo, 710 N.W.2d at 236 (multiple and serious
                                    16

violations, including deliberate conversion of client funds demands

revocation of lawyer’s license); Kadenge, 706 N.W.2d at 410–11 (neglect

of clients’ legal matters resulting in harm to clients, intoxicated

appearance in court, and violation of trust account regulations

warranted eighteen-month suspension); Frerichs, 671 N.W.2d at 477–78

(illegal fee contract, trust account violations, neglect of client matter,

failure to cooperate with Board, and prior admonition warranted four-

month suspension); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Plumb, 589 N.W.2d 746, 749 (Iowa 1999) (attorney’s neglect of two client

matters, failure to return clients’ property, failure to deposit funds in

trust account, and prior public reprimands warranted two-month

suspension of law license).     Conversely, when the only transgression

involved conduct similar to that which occurred here, we have deemed a

public reprimand was sufficient. See Herrera, 560 N.W.2d at 595 (where

attorney deposited unearned advance fees in his office account and failed

to keep adequate records but was cooperative and candid with client

security commission auditors and took steps to correct his management

of client funds in the future, public reprimand was sufficient sanction).

      Piazza has no history of ethical violations. Moreover, he testified

that he now follows the requirements of Apland by entering into written

fee agreements and sending out contemporaneous accountings. In light

of this, we are convinced he will further conform to all requirements of

Apland, the Iowa Rules of Professional Responsibility, and the Iowa client

trust account rules by placing all fees fitting the definition of an advance

fee in his client trust account and not withdrawing any flat fee until it is

earned.   Thus, our concerns about his fitness to practice law and the

protection of society from those unfit to practice law would not be

advanced by a harsh sanction.
                                   17

      Nevertheless, Piazza’s ethical infractions are clear and “undermine

the public’s trust in the accountability of the legal profession” and the

maintenance of the reputation of the bar as a whole. Earley, 729 N.W.2d

at 443.    For these reasons, we conclude a private admonition, as

requested by Piazza, would be an inappropriate disposition of these

charges.   We accordingly publicly reprimand James P. Piazza, Sr. for

failing to comply with the Iowa Code of Professional Responsibility for

Lawyers.

      ATTORNEY REPRIMANDED.

      This opinion shall be published.